Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit 10.4


AMMUNITION SUPPLY AGREEMENT
This Ammunition Supply Agreement (“Agreement”) effective as of February 10, 2018
(“Effective Date”) is between Federal Cartridge Company (“Federal”) and Alliant
Techsystems Operations LLC (“Orbital ATK”) (each, a “Party” and together, the
“Parties”).
WHEREAS, the Parties are parties to that certain Ammunition Products Supply
Agreement dated February 9, 2015 (“APSA”);
WHEREAS, the Parties wish to amend the APSA as set forth in a separate addendum
(“Addendum 6”), and contemporaneously extend the duration of their supply
relationship as set forth in more detail below;
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Parties agree as follows:
1.
Definitions.



(a)
“Products” means the following completed cartridges of small-caliber ammunition
manufactured to the Specifications: *** 5.56x45mm caliber, *** .223 caliber, and
*** 5.56x45mm caliber.



(b)
“DoD” means the U.S. Army, its contractors in support of a DPAS rated DoD
contract, and any other U.S. Federal Governmental agency that may in the future
replace the U.S. Army as the procurer of Products for and on behalf of the U.S.
Department of Defense.



(c)
“Lake City Government Contract” means, collectively, the contracts between
Alliant Techsystems Operations LLC and Rock Island Contracting Center, dated
September 28, 2012 and dated November 27, 2013, as the same may be amended from
time to time.



(d)
“Intellectual Property,” means (i) discoveries, improvements, inventions
(whether or not capable of being patented); (ii) patents, patent applications,
patent disclosures, and any other patentable subject matter; (iii) copyrights,
applications to register copyrights, works of authorship and any other
copyrightable works; (iv) computer software (including source code, executable
code, databases, data and related documentation); (v) trade secrets, Proprietary
Information and know-how; and (vi) all improvements or modifications to any of
the foregoing.



(e)
“Non-Standard Packing Options” means any packing configuration or requirements
not specifically included in the definition of Standard Packing Options, which
Orbital ATK may offer from time to time at the price and availability determined
by Orbital ATK.



(f)
“Rounds” means individual complete ammunition cartridges.



(g)
“Period 1” means February 10, 2018 to December 31, 2018.



(h)
“Period 2” means January 1, 2019 to December 31, 2019.





1

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.




(i)
“Period 3” means January 1, 2020 to September 30, 2020.



(j)
“Quarter” means the sequential three-month period beginning January, April,
July, or October.



(k)
“Specifications” means using new (i.e., not recycled from a previously assembled
cartridge) materials to manufacture the Products to the applicable Mil-Spec
safety and dimensional requirements and such other specifications as may be
agreed between the Parties in writing.



(l)
“Standard Packing Options” means the Pack Configurations listed in Exhibit A
using graphics, artwork and labeling as specified by Federal and agreed to by
Orbital ATK.

2.
General Obligations.

(a)
Federal Obligations. During the Term, Federal shall: (i) achieve the Minimum
Order Commitment specified in Exhibit A; (ii) pay the Commercial Fee as
specified in Exhibit A to Orbital ATK on or before October 1 of Period 1 and 2
and July 1 of Period 3; and (iii) not purchase Products from anyone other than
Orbital ATK unless Federal orders the full Capacity for that Period.



(b)
Orbital ATK Obligations. Orbital ATK shall: (i) accept Federal’s Binding Order,
plus any Additional Orders of Products; (ii) manufacture, pack, and deliver
Products in accordance with the accepted Binding Order and Additional Orders;
(iii) give Federal’s orders priority, up to ***, over all customers other than
the DoD; (iv) comply with the Guarantee specified in Exhibit A; and (v) give
Federal’s Binding Order priority over all customers other than the DoD in the
event the DoD orders *** Rounds of Product for delivery in any one Period.
Notwithstanding the foregoing, Orbital ATK shall have no obligation to accept
orders or fulfill deliveries to the extent they: (x) interfere with a Product
delivery commitment to the DoD; or (y) are impacted or delayed by a Force
Majeure Event (collectively, “Limitations”).

3.
Ordering.

(a)
Annual Capacity Allocation. No later than October 1 before the start of each
Period, Orbital ATK shall deliver to Federal a good-faith forecast of the total
quantity of Product manufacturing capacity Orbital ATK will allocate to Federal
each month during the upcoming Period (“Capacity”). The Capacity shall be a
minimum of *** Rounds per month and *** total Rounds per Period for Periods 1
and 2, and *** Rounds per month and *** total Rounds for Period 3, except as may
be adjusted at any time by Limitations. For the avoidance of doubt, the Capacity
shall not be limited or broken out by Product Type.



(b)
Annual Binding Order. No later than November 15 before each Period, Federal
shall deliver to Orbital ATK a binding order for the upcoming Period specifying
(within the Capacity and subject to the Limitations):

(i)
The binding total quantity commitment during the Period;

(ii)
The binding total quantity commitment by month for the upcoming two Quarters of
the Period;

(iii)
The binding (subject to the Scheduling) quantity commitment by Product Type for
the upcoming two Quarters of the Period; and

(iv)
A nonbinding, proposed monthly delivery schedule by Pack Type for the upcoming
two Quarters of the Period (i.e., SKU-level detail).





2

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


(“Binding Order”). Subject to the Scheduling provisions (below) and the
Limitations, within ten business days of receipt, Orbital ATK shall accept the
Binding Order, provided that it complies with applicable provisions of this
Agreement. To the extent the Binding Order specifies a total quantity commitment
during the Period of less than the Capacity, Orbital ATK shall hold in reserve
the difference between the Binding Order total quantity and the Capacity
(“Reserve Amount”) until March 30 of the upcoming Period. Federal may place an
order for the Reserve Amount, or any portion thereof, at any time on or before
March 30 of each Period. To the extent that Federal fails to order the Reserve
Amount on or before March 30, Orbital ATK may sell the Reserve Amount, subject
to the Guarantee, to any other customer (including the Secondary Tier I
Customer). Beginning March 30, 2018, and on or before the last business day of
each Quarter thereafter, Federal shall update its Binding Order and Additional
Orders with the information in this paragraph for the upcoming two Quarters or
the end of the then-current Period, whichever is sooner.


(c)
***



(d)
***



(e)
Monthly Scheduling. Beginning January 16, 2018, and on the third Tuesday of each
month thereafter, Federal and Orbital ATK shall meet in good faith and mutually
agree on a delivery schedule by Pack Type for the upcoming month, taking into
consideration Orbital ATK’s capacity thresholds and packing capacity, and
Federal’s customer orders and market projections, as well as all other relevant
factors (“Scheduling”). Before or during the Scheduling, Federal may also adjust
the Product Type mix 20% within any Product Type so long as (i) the total
quantity commitment for that month does not decrease; (ii) the adjustments are
within the Capacity; and (iii) Orbital ATK has the materials to accommodate the
adjustment. Upon finalization of the Scheduling, it shall be binding on both
Parties except by mutual agreement.



(f)
Unless expressly stated, the above restrictions and those in the Guarantee on
sales and pricing to the Secondary Tier I Customer shall not apply to sales and
pricing to Tier 2 and other customers.

4.
Price.

(a)
Price. The base price for Products sold during the Term shall be the firm, fixed
prices set forth in Exhibit A (“Base Product Price”), adjusted (if at all) once
each Period according to the Metals Adjustment set forth in Exhibit B (“Product
Price”). The price for packing of Product sold during the Term shall be as set
forth in Exhibit A (“Pack Price”). Prices exclude all: (i) federal, state local
and value-added taxes, firearms excise taxes, sales and use taxes or other
indirect taxes that may be imposed by law, (ii) freight, insurance, and other
shipping costs, and (iii) import and export licenses, fees, permits, custom
charges and duties, all of which shall be invoiced by Orbital ATK and paid
separately by Federal unless Federal provides Orbital ATK with documentation
supporting an exemption.

(b)
Adjustment Methodology.

(i)
Metals. The Metals Adjustment shall be calculated and applied separately for all
Products ordered for delivery during each Period using the business day
immediately preceding the date Federal releases the Binding Order as the
measuring date (“Measuring Date”). The Product Price will apply to all Binding
Orders and Additional Orders for Products ordered for delivery during the entire
applicable Period.





3

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


(ii)
***

(c)
Acknowledgment. Subject to the Audit Right for the ASP, the Parties acknowledge
and agree that the pricing herein (including without limitation the Product
Price, Pack Price, Base Price, Commercial Fee, Metals Adjustment, and ***, and
the formulas and inputs supporting each) were the result of arms-length
negotiations, and that neither Party has relied upon the other for
representations made supporting or relating thereto, including without
limitation costs, profits or fees, revenue, sales price or overhead, and each
Party assumes the risk of any past or current pricing errors (other than
scrivener’s errors or typos) or mistakes related thereto. For the avoidance of
doubt, unless specified in this Agreement, no other adjustments to the Product
Price, Pack Price, or Commercial Fee shall be made unless through the Dispute
Resolution process due to scrivener’s errors or future errors or mistakes.

5.
Delivery; Acceptance.

(a)
Delivery shall be FOB Origin, with risk of loss and title transferring at
delivery to Orbital ATK’s dock (“Delivery”).



(b)
Federal shall have the right, but not the obligation, to inspect Products that
have been Delivered to it for conformance with the applicable Specifications,
and it shall report in writing any claims of non-conformance within thirty (30)
calendar days after Delivery, after which time the Products shall be deemed
irrevocably accepted (“Acceptance”). After Acceptance, any claims by Federal
that a Product fails to conform to the applicable Specification or has a defect
shall be governed by the Warranty and/or Indemnification sections, as
applicable. No inspection, Acceptance, testing or payment by Federal for
Products shall relieve Orbital ATK from responsibility for failing to satisfy
its obligations (including the limited warranty) under this Agreement.

6.
Failure to Supply.

(a)
Notifications; Delays. If Orbital ATK becomes aware that for any reason there is
a reasonable likelihood that it will not be able to fulfill an Order, Orbital
ATK shall promptly, and in any event within 10 business days, notify Federal of
such fact and the Parties shall cooperate in good faith to resolve and mitigate
the issue. If Orbital ATK fails to timely deliver all or any portion of a
Binding Order or Additional Order (“Unfilled Quantity”) as a result of the
Limitations (“Excusable Delay”), Orbital ATK shall have no liability to Federal
for the Unfilled Quantity. Unfilled Quantities for any reason other than an
Excusable Delay shall be considered an Inexcusable Delay. For all Unfilled
Quantities (whether due to Excusable Delay or Inexcusable Delay), for which
Orbital ATK fails to remedy within 60 calendar days Federal may, subject to the
Limitations and without prejudice to any remedies it has under the law, elect to
shift the Unfilled Quantity to Orbital ATK’s future unfilled Additional Rounds
or remove such Unfilled Quantities from its order(s) without reducing Federal’s
progress toward the Minimum Order Commitment.

    
(b)
Force Majeure. Neither party will be liable for any delay or failure in
performance to the extent the delay, or failure, is caused by events beyond the
party’s reasonable control, without the fault or negligence of the party
affected, and which by the exercise of reasonable diligence the party affected
was unable to prevent (“Force Majeure Event”), including without limitation,
fire, storm, flood, other natural catastrophes, explosion, accidents, acts of
public enemy, sabotage, strikes, labor disputes, labor shortages, work
stoppages, transportation embargoes or delays, failure or shortage of materials
or machinery used by Orbital ATK in





4

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


the manufacture of the goods supplied hereunder, acts of God, failure of
suppliers or subcontractors to satisfactorily meet scheduled deliveries, and
acts or regulations or priorities of the Federal, State or local government or
branches or agents thereof. A Force Majeure Event shall also include any action
by the Government which results in the modification or closure of the Lake City
Army Ammunition Plant or modification or termination of the Lake City Government
Contract, and Orbital ATK reasonably determines that such modification, closure
or termination will cause Orbital ATK to be unable to fulfill any or all of
Federal orders for Products. A Force Majeure Event shall also mean a material
change in Federal law outlawing or substantially limiting the possession or
ownership of Products or firearms compatible with the Products, which change
causes a material decline in the commercial market for Products. For the
avoidance of doubt, a drop in market demand or price that is not a direct result
of the aforementioned change in Federal law, shall not constitute a Force
Majeure Event. The party experiencing the Force Majeure Event shall promptly
notify the other party in writing providing reasonable detail of the Force
Majeure Event and anticipated impact upon the Party’s ability to perform its
obligations under this agreement, use its best efforts to resume satisfactory
performance as quickly as possible, and shall suspend performance only for such
period of time as is necessary. In the event a Force Majeure Event continues for
more than seven business days after the initial delaying event, the Parties
shall meet to discuss any appropriate extension in the delivery schedule. If the
Parties are unable to reach agreement on the impact of the Force Majeure Event
upon the Agreement, the matter shall be determined in accordance with the
"Dispute Resolution” clause of the Agreement.
7.
Invoicing; Payment.

(a)
Invoices. Orbital ATK shall provide an invoice to Federal at the time of each
product delivery (including, for the avoidance of doubt, at the time of any
“staged” delivery) (“Invoice”). All Invoices shall be payable by Federal
promptly, and in any event, *** after receipt of such Invoice (the date on which
a payment is due, the “Invoice Due Date”), subject to Federal’s right to dispute
an Invoice pursuant to paragraph (c) below.



(b)
Late Payments. Any amounts due under an Invoice that have not been paid on or
before the Invoice Due Date (and are not being disputed in good faith pursuant
to paragraph (c) below) shall bear simple interest at a rate of 1.0% per month
(i.e., 12.0% per year) until the date payment is received in full by Orbital
ATK.



(c)
Review of Invoices. Federal shall have 15 calendar days from the date of receipt
to review an Invoice (the “Review Period”). Federal may, on or prior to the last
day of the Review Period, provide Orbital ATK with a written notice of dispute
(a “Dispute Notice”), which shall specify in reasonable detail those items or
amounts in the Invoice as to which Federal disagrees in good faith (the
“Disputed Items”) and the basis for such disagreement. Unless Federal delivers a
Dispute Notice to Orbital ATK prior to the expiration of the Review Period,
subject to the second sentence of Paragraph 4(c) Federal shall be deemed to have
accepted and agreed to the items and amounts set forth in the applicable
Invoice, and such amounts shall become conclusive and binding on the Parties. If
Federal delivers a Dispute Notice to Orbital ATK on or prior to the last day of
the Review Period, the Parties shall refer the matter to their respective
Principal Representatives in accordance with the procedures set forth in Section
14 of this Agreement.





5

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


8.
Warranty.

(a)
Orbital ATK warrants that, for a period of 12 months after Acceptance, the
Products delivered under this Agreement shall conform to applicable
Specifications, and be free from defects in material and workmanship (“Limited
Warranty”).

(b)
In the event of a breach of the Limited Warranty, Orbital ATK shall, at its
expense and option, repair or replace the Product to achieve conformance and
return the Product to Federal. In the event that a Federal customer cancels an
order as a direct result of a breach of this Limited Warranty, or if Orbital ATK
reasonably deems the above remedies to be commercially impracticable, Orbital
ATK shall refund to Federal the applicable Price and shipping and handling costs
upon return of the non-conforming Product.

(c)
As a condition of this Warranty, Federal shall notify Orbital ATK in writing of
any claimed nonconformance promptly but not greater than 60 calendar days upon
Federal’s discovery or 30 days after the warranty period, whichever is shorter,
and, at Orbital ATK’s election, shall provide Orbital ATK a reasonable
opportunity to inspect the claimed nonconformance and/or return the item(s) to
Orbital ATK for inspection.

(d)
If the Parties disagree as to whether a rejected Product has a defect or
conforms to the applicable Specifications or as to whether Federal timely
delivered its warranty claim, the Parties shall refer the matter to their
respective Principal Representatives in accordance with the procedures set forth
in Section 14 of this Agreement. If the Principal Representatives or a competent
court, as applicable, determines that a rejected Product has no defects and
conforms to the applicable Specifications, or that Federal has failed to timely
deliver the applicable warranty claim, then Federal shall reimburse Orbital ATK
all costs of handling, transportation and repairs/modifications to such rejected
Product based on Orbital ATK’s regular repair charges.

(e)
Disclaimer of All Other Warranties. Orbital ATK’s warranty in paragraph (a)
above is in lieu of all other warranties, and Orbital ATK expressly disclaims
all other warranties, express or implied, statutory or otherwise, including
without limitation, the implied warranties of merchantability and fitness for a
particular purpose. Orbital ATK’s warranty does not extend to (i) Products
damaged in any way after delivery to Orbital ATK’s dock, including by improper
handling, use or storage or as a result of a Force Majeure Event or (ii)
components provided by Federal or Products damaged as a result of any defects in
such components. Any repair or attempt to repair Products, or modification of
Products, by anyone other than Orbital ATK (or a person acting for or on behalf
of Orbital ATK) shall void the warranty provided under this Agreement.

9.
Term; Termination.

This Agreement shall terminate and all rights and duties hereunder, except those
in Paragraphs 8 and 11-16, shall cease upon the first to occur of the following:
(a)
The date September 30, 2020 (the “Term”);

(b)
Upon written notice by either Party, if the other Party materially breaches this
Agreement; provided, that the Party receiving the notice of termination shall
have 60 calendar days from the date of receipt thereof to cure the material
breach or failure and, in the event such breach or failure is cured, the notice
shall be of no effect;

(c)
Upon 10 calendar days written notice by Orbital ATK, if Federal has failed to
pay an amount due under an Invoice that is not being disputed by Federal in good
faith, and such failure continues for a period of 20 calendar days following the
Invoice due date;





6

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


(d)
Mutual consent of the Parties in writing; or

(e)
The insolvency, bankruptcy or reorganization under bankruptcy laws or assignment
for the benefit of the creditors of either Party.

10.
Intellectual Property.

(a)
Limited License. Each Party hereby grants to the other Party a limited,
non-transferable (with the right to sublicense), non-exclusive, royalty-free
license to use the Intellectual Property owned by it to the extent necessary for
the other Party to perform their obligations hereunder. All right, title and
interest in and to the Intellectual Property owned by a Party and not expressly
granted herein are reserved by such Party.

(b)
Ownership. Subject to the rights of the U.S. Government, as between the Parties,
each Party shall retain ownership of all right, title and interest in and to the
Intellectual Property owned, controlled, acquired, conceived or reduced to
practice prior to the date of this Agreement, including but not limited to,
inventions described and claimed in applications for U.S. Letters Patent filed
prior to the date of this Agreement.

(c)
Design Responsibility and Labeling. Orbital ATK shall retain design
responsibility for all Products. Federal shall provide information associated
with the appearance and text of any labeling and packaging used in connection
with Products it has ordered, including any finished product containing the
Product.

11.
Indemnification.

Federal shall defend, indemnify and hold harmless Orbital ATK (including its
parents, subsidiaries and affiliates and the officers, directors and employees
of each) against all claims, demands, judgments, damages, costs and other losses
(including without limitation reasonable attorneys’ fees) to the extent arising
out of or relating to actual or alleged: (i) third party claims alleging
Intellectual Property owned by Federal and authorized by Federal for Orbital
ATK’s use infringes on a third party’s Intellectual property; and (ii) third
party claims related to the negligence of Federal or its employees or agents in
the performance of this Agreement, all except to the extent caused by the
negligent or otherwise wrongful act or omission of Orbital ATK.
Orbital ATK shall defend, indemnify and hold harmless Federal (including its
parents, subsidiaries and affiliates and the officers, directors and employees
of each) against all claims, demands, judgments, damages, costs and other losses
(including without limitation reasonable attorneys’ fees) to the extent arising
out of or relating to actual or alleged: (i) third party claims alleging
Intellectual property owned by Orbital ATK and authorized by Orbital ATK for
Federal’s use infringes on a third party’s Intellectual property; (ii) third
party claims related to the negligence of Orbital ATK or its employees or agents
in the performance of this Agreement; and (iii) a third party claim or product
recall arising out of a defect in a Product or Pack Configuration, all except to
the extent caused by the negligent or otherwise wrongful act or omission of
Federal.
The defense, indemnification and hold harmless obligations herein
(“Obligations”) are expressly conditioned on the following: (a) that the
Indemnifying Party shall be notified in writing promptly of the circumstances
giving rise to the Obligations, provided that any delay in notification shall
not affect the Obligations unless the delay prejudices the indemnifying party,
(b) that the indemnifying party shall have sole control of the defense of any
action or claim and of all negotiations for its settlement or compromise to the
extent permitted by law; and (c) that the indemnified party shall cooperate with
the indemnifying party in a reasonable way to facilitate the settlement or
defense of the claim.




7

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


12.Limitation of Liability.
UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INDIRECT, COLLATERAL, SPECIAL, PUNITIVE, TREBLE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS OR
GOODWILL), REGARDLESS IF SUCH CLAIM IS BASED ON CONTRACT, NEGLIGENCE, TORT,
WARRANTY OR ANY OTHER BASIS UNDER, AS A RESULT OF, OR ASSOCIATED WITH THIS
AGREEMENT OR EITHER PARTY’S PERFORMANCE UNDER THIS AGREEMENT. EACH PARTY’S
RESPECTIVE TOTAL LIABILITY FOR ANY CLAIMS ALLEGED IN ANY PERIOD (IN AGGREGATE)
ARISING UNDER OR RELATED TO THIS AGREEMENT IS LIMITED TO AND SHALL NOT EXCEED
THE TOTAL AMOUNT ACTUALLY PAID OR PAYABLE (A) AS SET FORTH IN A BINDING ORDER
FOR THAT PERIOD BY FEDERAL FOR THE PRODUCTS PURCHASED OR ORDERED PURSUANT TO
THIS AGREEMENT, OR (B) OR SHOULD BE PAYABLE HAD A MINIMUM ORDER COMMITMENT BEEN
SATISFIED, WHICHEVER IS GREATER. THE FOREGOING DISCLAIMERS OF LIABILITY AND
LIMITATIONS ON LIABILITY WILL NOT APPLY TO ANY INDEMNIFICATION OBLIGATIONS IN
THIS AGREEMENT OR DAMAGES ASSOCIATED WITH A BREACH OF INTELLECTUAL PROPERTY
RIGHTS.
13. Proprietary Information.
Confidential or proprietary information shall be governed by, and subject to,
the Non-Disclosure Agreement between the Parties dated February 09, 2015 (“NDA”)
which is attached as Exhibit D and hereby incorporated by reference. The Parties
agree to comply with the terms of that NDA, and that the term (period of
information exchange) of the NDA is hereby extended to be co-terminus with the
Term of this Agreement if the term of the NDA is shorter than the Term of this
Agreement. The Parties obligations to protect proprietary information as applied
to proprietary information exchanged pursuant to this Agreement shall extend
through two years following the termination or expiration of this Agreement.
14.
Disputes.

(a)
Each Party shall designate a senior executive with authority to resolve disputes
related to this Agreement (a “Principal Representative”), and the name of such
Principal Representative shall be provided in writing to the other Party
promptly following the date hereof. Either Party may, effective upon written
notice to the other Party, change its Principal Representative at any time. In
the event of a dispute related to this Agreement, the Principal Representatives
shall meet and seek in good faith to resolve such dispute. If the Principal
Representatives are able to resolve the dispute in writing, their resolution
shall be conclusive and binding upon the Parties. If the Principal
Representatives are unable in good faith to resolve a dispute within 30 calendar
days after receipt of written notice or a longer period agreed by the Parties,
either Party may pursue a claim in connection with the matter in dispute in any
federal or state court having proper jurisdiction. All costs and expenses
incurred by the Parties in connection with resolving any dispute related to this
Agreement shall be borne by the Party incurring such cost or expense. In the
event of a dispute, both Parties must continue to comply with the terms of this
Agreement to the extent not disputed while the dispute is being resolved.

(b)
Each party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore it hereby irrevocably and unconditionally waives,





8

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out of
or relating to this agreement or the transactions contemplated hereby or
thereby. Each party certifies and acknowledges that (a) no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver, (b) it understands and has considered the implications of such
waiver, (c) it makes such waiver voluntarily and (d) it has been induced to
enter into this agreement by, among other things, the mutual waiver and
certifications in this paragraph.
(c)
This Agreement, and any dispute arising out of or relating to this Agreement,
shall be governed by, and construed in accordance with, the laws of the State of
New York applicable to contracts executed in and to be performed entirely within
that State, regardless of the laws that might otherwise govern under any
applicable conflict of laws principles.

(d)
Disputes shall not be a basis for withholding payment of any undisputed monies
due under this Contract or offsetting other undisputed amounts due whether or
not the disputed item is on the same order or invoice, nor shall any undisputed
amount be retained in anticipation of a dispute for which notice has not been
received.

15. Notices.
All notices, demands, or other communications required or permitted hereunder
shall be given in writing by actual delivery or, by mail, postage prepaid, or by
electronic communication to a verified email address. Notice shall be deemed
given upon actual delivery, or, if sent by mail and properly addressed, three
(3) business days after being mailed. Notices shall be delivered or mailed to
the other Party at the addresses set forth below or at such other place as the
Party shall designate in writing:
If to Federal:
 
 
 
 
 
Federal Cartridge Company
 
Vista Outdoor Inc.
Attn: President
-AND-
Attn: General Counsel
900 Ehlen Drive
 
262 North University Drive
Anoka, MN 55303
 
Farmington, UT 84025
 
 
 
If to Orbital ATK:
 
 
 
 
 
Alliant Techsystems Operations, LLC
 
Orbital ATK, Inc.
Attn: Vice President & General Manager
-AND-
Attn: General Counsel,
HWY 7 & 78
 
Defense Systems Group
Lake City Army Ammunition Plant
 
1501 S Clinton St
Independence, MO 64056-1000
 
Canton Crossing Tower
 
 
Baltimore, MD 21224

16. Export Control.
(a)
Federal is hereby placed on notice that the technical data or hardware furnished
under the Agreement may relate to articles controlled by the U.S. Government for
export and may, therefore, be subject to export licensing requirements and
limitations on disclosure or shipment to foreign nationals under U.S. Law,
including but not limited to, the International Traffic in Arms Regulation, 22
CFR § 120 et seq., the Export





9

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Administration Act, 28 USC § 2278 et seq., and DoD Directive 5230.25,
“Withholding of Unclassified Technical Data from Public Disclosure,” 32 CFR §
250, including the requirement for obtaining an export license, if applicable.
(b)
A Party receiving technical data under this Agreement agrees not to transfer
technical data received or exchanged under this Agreement to any foreign person,
or take any other action that is covered by U.S. export control laws and
regulations, without specific written authorization from the disclosing party
and pursuant to an appropriate U.S. Government agency license or exemption. The
party receiving the technical data will indemnify the disclosing party and hold
it harmless from any liability resulting from the receiving party’s violation of
this provision or applicable export laws or regulations.

17. Assignments.
Neither Party may assign or otherwise transfer this Agreement to any other
person, whether by operation of law or otherwise, without the other Party’s
prior written approval. Any attempted assignment or delegation without such
consent shall be void. Notwithstanding the above, either Party may, upon written
notice to other, assign this Agreement to any entity with which the assigning
Party may merge or consolidate or to which that Party may convey substantially
all of its assets.
18.
Miscellaneous.

This Agreement is contingent upon, and not effective until, both Parties agree
upon and execute Addendum 6 to the APSA covering the period April 1, 2017
through February 9, 2018 (“Addendum 6”). This Agreement, and any nondisclosure
agreements executed in connection herewith, constitute the entire understanding
and agreement between the Parties with respect to the subject matter hereof, and
supersedes all prior or contemporaneous discussions, agreements and
understandings, both written and oral, among the Parties with respect thereto,
specifically including without limitation any memoranda of understanding,,
“MOU,” “agreements in principle” and like documents. The terms and conditions
included herein shall take precedent over any other provisions set forth
elsewhere in an order or other document exchanged between the parties. Headings
of paragraphs are for organizational purposes only and do not limit the meaning
of the paragraphs. If any provision of the Agreement is determined to be
unenforceable or invalid by court decision, the Agreement will not be rendered
unenforceable or invalid as a whole, and the provision will be changed and
interpreted so as to best accomplish the objectives of the original provision
within the limits of applicable law. The failure of either party to assert any
of its rights under the Agreement, including, but not limited to, the right to
terminate the Agreement in the event of breach or default by the other party,
will not be deemed to constitute a waiver by that party of its right to enforce
each and every provision of the Agreement in accordance with their terms. All
notices under the Agreement must be in writing. Unless provided otherwise within
the Agreement, any modifications or amendments to the Agreement shall not be
valid or binding with respect to any party unless signed by both parties. The
parties have caused the Agreement to be executed by their duly authorized
representatives with the intent to be legally bound, for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged.






10

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Federal Cartridge Company
 
Alliant Techsystems Operations LLC
 
 
 
/s/ Stephen M. Nolan
 
/s/ Dean L. Grayson
 
 
 
By: Stephen M. Nolan
 
By: Dean L. Grayson
Chief Financial Officer
 
General Counsel, Defense Systems Group
 
 
 
Date: May 5, 2017
 
Date: May 5, 2017







11

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit A
Base Product Price
The Base Product Price for Products shall be the following per-Round prices,
provided that $*** shall be added to the Base Product Price for any Product
ordered for delivery during a single Period in excess of *** Rounds:


Period
Product Type
***
***
Period 1
$***
$***
Period 2
$***
$***
Period 3
$***
$***



Pack Price
In addition to the Base Product price, the per-Round Pack Price shall be:
Pack Configuration
Period
1
2
3
***
$***
$***
$***
***
$***
$***
$***
***
$***
$***
$***
***
$***
$***
$***
***
$***
$***
$***



Guarantee
***


Commercial Fee
The “Commercial Fee” shall be *** per period for Periods 1 and 2, and *** for
Period 3, provided that at the completion of the Term Orbital ATK shall
reimburse Federal $*** for every Round ordered but which Orbital ATK failed to
deliver during the Term below *** Rounds due to Unfilled Quantities.


Warehousing Charge
Federal shall pay to Orbital ATK a warehousing charge equal to ***% of the price
of the stored Products every *** or segment thereof, commencing with the *** of
storage by Orbital ATK.


Minimum Order Commitment
The Minimum Order Commitment shall mean orders totaling a minimum of *** Rounds
ordered for delivery during the Term (“Aggregate Commitment”), provided that,
unless the Aggregate Commitment is first reached, Federal shall place orders at
minimum quantities of *** Rounds in Period 1, *** Rounds in Period 2, and ***
Rounds in Period 3.




12

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit B
Metals Adjustment


Adjustment Principles
The Metals Adjustment shall be calculated as follows:


(a)
Each Product shall be subject to a per-unit price adjustment (a “Metals
Adjustment”) for lead, copper and zinc.



(b)
Computation of the Metals Adjustment for each metal shall be in accordance with
the Metals Adjustment Calculation Table set forth below. In the event that any
of COMEX, LME or the Chicago Market is substantially altered or discontinued,
the Parties shall mutually agree upon an appropriate substitute index.



(c)
For the avoidance of doubt, there shall be no Metals Adjustment for: (A) support
services; (B) changes in unit price based on material other than copper, zinc
and lead; (C) associated indirect costs (e.g., burden, overhead, and general and
administrative costs) or profit; or (D) other cost or profit fluctuations.



(d)
The Metals Adjustment shall be calculated in conformance with the method used in
VFY17.





Metals Adjustment Calculations
The difference (+) or (-) between the COMEX/LME/Chicago Market price in Column
(5) and the Base Product Price in Column (4) will be entered in Column (6).


The difference, whether (+) or (-), in Column (6) shall be divided by the
applicable Base Product Price in Column (4). The resulting rate of change shall
be entered in Column (7).


The metal content factor in Column (3) shall be multiplied by the metal price
difference (+) or (-) in Column (6), with the resulting amount entered in Column
(8).


The adjustment amount in Column (8) shall be the basis for adjusting the unit
price in column (2).


The unit price adjustment shall be computed for each Product Type.




Materials Price Adjustment Calculation Table
(1)
(2)
(3)
(4)
(5)
(6)
(7)
(8)
Period
Per Round Base Product Price
Metal Content Factor
Base Metal Price
Metal Price
Price diff
(5) – (4)
Rate of change (%)
(6) / (4)
Metals Adjustment
($/unit)
(6) * (3)



(a)
Column (1) is the Period in respect of which the Metals Adjustment is being
calculated.





13

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.




(b)
Column (2) is the per-Round Base Product Price applicable to the Product.



(c)
Column (3) is the Metal Content Factor for the specific Product, as set forth
below.



(d)
Column (4) is the applicable Base Metal Price as set forth below.



(e)
Column (5) is the following per pound market price as of close of business on
the Measuring Date:

•
Copper – Copper High Grade (Globex) (COMEX) Prior Day Set

•
Zinc – LME Zinc Cash Official Price Buyer

•
Lead – LME Lead Cash Official Buyer



(f)
The remaining columns are for calculation of the per-unit Metals Adjustment for
a given Product.





Metal Content Factor (pounds/Round)
Product Type
Copper
Zinc
Lead
*** Ctg
***
***
***
*** Ctg
***
***
***
*** Ctg
***
***
***





Base Metal Price
•
The Base Metal Price for copper is $*** per pound.

•
The Base Metal Price for zinc is $*** per pound.

•
The Base Metal Price for lead is $*** per pound.



Illustrative Example
***






14

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit C
***




15

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


Exhibit D
[NDA]


MUTUAL NONDISCLOSURE AGREEMENT


This Nondisclosure Agreement (“Agreement”) is made and entered into by and
between Federal Cartridge Company and its affiliates, having a place of business
at 900 Ehlen Drive, Anoka, MN 55303 (“Federal”), and Alliant Techsystems
Operations LLC, having a place of business at LAACP, Highway 7 & 78,
Independence, MO 64056 (“Company”) (collectively, the “Parties”) and is
effective as of February 9, 2015 (“Effective Date”). The Parties for their
mutual benefit are desirous of exchanging and disclosing certain information and
ideas relative to the sale of products between the parties as specified in the
Ammunition Products Supply Agreement dated February 9, 2015 (“Program”), and
thus agree that any information disclosed by one party (“Disclosing Party”) and
received by the other (“Receiving Party”) shall be governed by the following:


1.Proprietary Information. “Proprietary Information” shall mean information
applicable to the Program which the Disclosing Party discloses to the Receiving
Party: (1) in writing, provided the writing is stamped, labeled or clearly
designated as “Confidential” or “Proprietary”; or (2) orally, provided the oral
information is reduced to writing within thirty (30) days and designated in
writing as “Proprietary” or “Confidential.” However, without further designating
such information in writing, the existence and nature of the Program, this
Agreement and the Parties’ relationship in connection with the Program shall be
considered Proprietary Information.
2.Exclusions. Notwithstanding the foregoing, Proprietary Information shall not
include information which: (a) Was not specifically designated in writing as
Proprietary or Confidential if required above; (b) Was in the Receiving Party’s
possession or was known to the Party receiving it prior to its receipt from the
Disclosing Party (c) Was independently developed by the Receiving Party without
using the Disclosing Party’s Proprietary Information, as supported by
documentary evidence; (d) Is or becomes public knowledge without the fault of
the Receiving Party; (e) Is or becomes available to the Receiving Party from a
lawful source other than the Disclosing Party; (f) Is approved in writing for
release on a non-confidential basis by the Disclosing Party; or (g) Is or
becomes available on an unrestricted basis to a third party by authorization of
the Disclosing Party.
3.Treatment of Proprietary Information. For a period of five (5) years from the
date the Proprietary Information is received, the Receiving Party shall: (a)
handle and protect from disclosure Proprietary Information using the same degree
of care it uses to handle its own proprietary information, but no less than
reasonable care; (b) not duplicate or use Proprietary Information for any
purpose other than internal purposes related to the Program; (c) not disclose
Proprietary Information to anyone except internal employees having a “need to
know” relating to the Program and who are bound by confidentiality obligations
at least as stringent as those set forth herein; and (d) not make any commercial
use of the Proprietary Information. If requested by the Disclosing Party, the
Receiving Party shall return, permanently delete, and/or destroy, as instructed
by the Disclosing Party, all Proprietary Information and copies thereof, and if
requested by the Disclosing Party, provide Disclosing Party a written
certificate of destruction. The Receiving Party will immediately notify the
Disclosing Party upon discovery of any disclosure, use or treatment of
Proprietary Information inconsistent with the provisions of this Paragraph.
4.Limitations on Treatment. Notwithstanding the foregoing, Proprietary
Information may be disclosed if and only as required by court order, provided
that the Receiving Party: (a) promptly notifies the Disclosing Party of any
request for, or the existence of, such order; (b) provides the Disclosing Party
with the opportunity to oppose such disclosure (at Disclosing Party’s expense);
and (c) reasonably cooperates with the Disclosing Party in opposing such
disclosure.
5.Term. This Agreement shall expire five (5) year from the Effective Date unless
extended or modified in writing signed by the Parties. Either Party may
terminate this Agreement, with or without cause, at any time with written notice
to the other Party. For the avoidance of doubt, the expiration or termination of
this Agreement shall not affect the use, handling or disclosure of Proprietary
Information received before such termination or expiration.
6.Relationship of the Parties. Nothing in this Agreement shall grant to either
Party the right to make commitments of any kind for or on behalf of the other
Party. This Agreement shall not constitute a joint venture or partnership as
between the Parties. Each Party shall perform its respective obligations
hereunder without charge to the other.
7.Mutual Acknowledgements. This Agreement constitutes the entire agreement, and
supersedes all prior written or verbal agreements, with respect to the subject
matter herein, and may not be amended, modified or waived except by mutual
written consent signed by both Parties. All Proprietary Information will remain
the exclusive property of the Disclosing Party, and no rights or obligations
other than those expressly recited herein are to be implied from this Agreement
including, without limitation, licenses or rights under any patent, trademark,
copyright, trade secret or know-how that is now or that may be held or which is
or may be licensable by either Party. Further, nothing in this agreement shall
be understood as requiring the Parties to enter into any subsequent agreements
or to require either Party to purchase or supply information, goods, materials,
products or services. The Party disclosing Proprietary Information hereunder
makes no representation, express or implied, as to adequacy, sufficiency or
freedom from fault of the same, and incurs no responsibility or obligation by
reason thereof. Neither Party shall be liable to the other for any cost,
expense, or risk of liability arising out of efforts of the other Party in
connection with performance of this Agreement.
8.Disputes. This Agreement and any dispute arising out of or relating to this
Agreement or the relationship between the Parties (“Dispute”) shall be: (a)
governed by and construed in accordance with the laws of the State of Minnesota,
without regard to conflicts of laws rules; (b) brought only in a court of
competent jurisdiction in Minnesota; and (c) resolved only by a judge, both
Parties having voluntarily waived any right to a trial by jury. Both Parties
consent to the jurisdiction and venue of Minnesota courts for purposes of any
Dispute, and waive any right to challenge this venue as being improper




16

--------------------------------------------------------------------------------

Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places
marked “***” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Request with the Commission.


or inconvenient. The prevailing Party in any Dispute shall be entitled to
recover its attorneys’ fees and costs incurred in connection with the Dispute.
Each Party acknowledges that the use, reproduction or disclosure of Proprietary
Information of the Disclosing Party by the Receiving Party in a manner
inconsistent with this Agreement will cause the Disclosing Party irreparable
damage and the Disclosing Party shall be entitled to equitable and injunctive
relief to prevent the unauthorized use, reproduction or disclosure of the
Proprietary Information, and to such actual damages as may be occasioned by
violation of this Agreement.
9.     Assignment. Neither this Agreement, nor any interest herein, may be
assigned, in whole or in part, by either Party without the prior written consent
of the other Party hereto, except that without securing prior consent either
Party shall have the right to assign this Agreement to any successor which
results from a merger, reorganization, consolidation, spin-off or acquisition,
provided that such successor (a) acquires substantially all of the entire
business and assets of that party relating to the subject matter of this
Agreement, (b) shall have expressly assumed all of the obligations and liability
of such party under this Agreement, and (c) is not a competitor to the other
Party on the Program.
10.     Export Control. Technical data as defined in the International Traffic
in Arms Regulation (22 CFR Parts 120 - 130 et. seq.) or technology as defined in
the Export Administration Regulations (15 CFR Parts 730- 774 et. seq.) of the
United States may be provided to the Receiving Party under this Agreement. Such
technical data or technology may not be exported (including by disclosing to a
foreign person), sold, diverted, transferred, transshipped on a non-continuous
voyage or otherwise be disposed of in any other country, either in its original
form or after being incorporated into other end items, without the prior written
approval of the Disclosing Party and the U.S. Department of State or the U.S.
Department of Commerce as applicable. Each Party agrees to indemnify the other
for all claims, demands, damages, costs, fines, penalties and other expenses
arising from that Party’s failure to comply with this clause and applicable
statutes and regulations.
11.    U.S. Government Disclosure. The Receiving Party may incorporate
Proprietary Information in proposals or contract documentation to or with the
United States Government provided that the Proprietary Information is submitted
and marked in accordance with the provisions of Federal Acquisition Regulation
(FAR) 52.215- 1 or DFAR 252.227-7013.
12.    Supply Agreement. Pursuant to Section 21(f) of the Ammunition Products
Supply Agreement dated February 9, 2015, the Parties specifically agree that the
confidentiality obligations set forth in this Mutual Nondisclosure Agreement
shall amend and replace the confidentiality provisions set forth in Section
21(c).


The Parties have caused this Agreement to be executed and effective on the
Effective Date specified above.


 
Federal Cartridge Company
 
Alliant Techsystems Operations LLC
 
 
 
 
By:
/s/ Susan M. Humiston
By:
/s/ Kent Holiday
 
 
 
 
 
Susan M. Humiston
 
Kent Holiday
 
[PRINTED NAME]
 
[PRINTED NAME]
 
 
 
 
Title:
VP & Asst. General Counsel
Title:
Vice President and General Manager
 
 
 
 
Date:
4/21/2015
Date:
April 20, 2015







17